DETAILED ACTION
This action is responsive to the application filed on 12/18/2020. Claims 1-3, 5-13, 15-21 and 23 are pending in the case. Claim 4, 14 and 22 have been canceled. Claims 1, 11 and 21 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6 and 16 objected to because of the following informalities:
Claim 6 and 16 recite, “when the determined display position conforms to the movement range of the corresponding lay…” (emphasis added), e.g. lines 6-7 of Claim 6. This appears to be an inadvertent typographical error. For examination  layer,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 15 each recite the limitation "acquiring a movement speed and a movement range corresponding to each of the plurality of layers from the layer configuration information in response to the event," (emphasis added) e.g. lines 4-5 of claim 5.  There is insufficient antecedent basis for this limitation in the claim as there is no preceding limitation of “configuration information”. For examination purposes, Examiner assumes the limitation to read, “acquiring a movement speed and a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-12, 17-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNabb (US 20180246871 A1), hereinafter McNabb.

Regarding Claim 1, McNabb teaches:
A method of displaying pictures, comprising receiving an event of triggering a movement of a picture, (See FIG. 9, detect application event 940, The multiplane engine 112 may detect application events and access a template (e.g. a configuration file, a JavaScript Object Notation (JSON) file, an eXtensible Markup Language (XML) file, etc.) in order to determine whether a parameter associated with a layer (e.g. an audio layer, a color layer, a gradient layer, etc.) should be adjusted based on the application event. [0023], a template can specify how asset(s) associated with one or more layers respond to various types of application events, such as user input events and/or time events. [0029], content page 300 includes multiple layers, stacked one on top of another... Each layer may be associated with one or more parameters that 
wherein the picture includes a plurality of picture elements on a plurality of layers, respectively, and (generating and/or displaying application content by implementing a multilayer interface, where the behavior of individual layers can be specified via one or more templates… a template can specify how asset(s) associated with one or more layers respond to various types of application events, such as user input events and/or time events. [0029], e.g. FIG. 3, content page 300 includes a character image layer 310, a background image layer 320, a particle layer 330, and an application content layer 340 [0030], content page 300 includes multiple layers, stacked one on top of another. In various embodiments, the layers may include a color layer, a gradient layer, an image layer, a media layer, a particle layer, an application content layer, a third-party script layer, and/or other types of layers. Each layer may be associated with one or more parameters that specify how the layer is displayed and/or how the layer is modified in 
wherein different priorities are assigned to the plurality of layers; (z order indicates the order of a particular layer in a stack of layers… In some embodiments, a higher z order is assigned to layers that appear closer to the user, while a lower z order is assigned to layers that appear further from the user. However, any ordering scheme for stacking layers is within the scope of the embodiments described herein [0035])
determining a movement distance and a movement direction based on the event; acquiring at least one movement parameter corresponding to each of the plurality of layers in response to the event, (In various embodiments, the value associated with each parameter specifies an amount that a particular parameter should be modified per application event detected by the multiplane engine 112… for each application event (e.g., a scrolling event performed in a specific direction, such as scrolling down a page) detected by the multiplane engine 112, the x position of the character image could be moved by -2 units, the y position of the character image could be moved by -3 units,... In addition, when the reverse of a particular application event is detected (e.g., a user scrolling up a page), the sign of one or more parameters may be switched so that the animation is performed in reverse. For example, with respect to the example described above, the x position of the character image could be moved by 2 units, they position of the character image could be moved by 3 units, [0082])
wherein at least one movement parameter corresponding to at least one of the plurality of layers differs from at least one movement parameter corresponding to any other layer among the plurality of layers; (e.g. the multiplane engine 112 could move the 
determining a display position of each of the plurality of picture elements to be displayed on a corresponding layer after the movement of the picture based on the movement distance, the movement direction, and the at least one movement parameter corresponding to each of the plurality of layers; and generating the plurality of picture elements on the plurality of layers, respectively, based on the determined display position of each of the plurality of picture elements. (the multiplane engine 112 accesses a template associated with the content page and/or accesses data associated with the template, such as data stored in the database 114, and determines whether one or more layers included in the template are associated with the application event. For example, as described above, the template associated with a particular content page may specify how one or more aspects of one or more layers are to be modified in response to an application event. [0097], multiplane engine 112 determines that the one or more layers are associated with the application event,… the multiplane engine 112 

Regarding Claim 2, the rejection of Claim 1 is incorporated.
McNabb teaches:
the event comprises a sliding gesture of a user or (a touchscreen swiping event [0066] a swipe event. [0081])


Regarding Claim 7, the rejection of Claim 1 is incorporated.
McNabb teaches:
wherein the generating the plurality of picture elements on the plurality of layers, respectively, based on the determined display position of each of the plurality of picture elements further comprises: (the multiplane engine 112 accesses a template associated with the content page and/or accesses data associated with the template, such as data stored in the database 114, and determines whether one or more layers included in the template are associated with the application event. For example, as described above, the template associated with a particular content page may specify how one or more aspects of one or more layers are to be modified in response to an application event. [0097], multiplane engine 112 determines that the one or more layers are associated with the application event,… the multiplane engine 112 modifies the layer(s) associated with the application event [0098] In various embodiments, the value associated with each parameter specifies an amount that a particular parameter should be modified per application event detected by the multiplane engine 112… for each application event 
overlaying a first picture element on a first layer with a higher priority above a second picture element on a second layer with a lower priority when there is an overlap between display regions of the first picture element and the second picture element, wherein the first picture element and the second picture element are among the plurality of picture elements, the first layer and the second layer are among the plurality of layers. (See FIG. 3, z order indicates the order of a particular layer in a stack of layers… In some embodiments, a higher z order is assigned to layers that appear closer to the user, while a lower z order is assigned to layers that appear further from the user. However, any ordering scheme for stacking layers is within the scope of the 

Regarding Claim 8, the rejection of Claim 1 is incorporated.
McNabb teaches:
wherein after the generating the plurality of picture elements on the plurality of layers, respectively, based on the determined display position of each of the plurality of picture elements, the method further comprises: displaying a predetermined dynamic effect when a relative relationship between display positions of two picture elements among the plurality of picture elements on two corresponding layers among the plurality of layers satisfies a predetermined condition. (in response to the scrolling event, the multiplane engine 112 could shift the character image layer 510 down and to the left as shown in FIGS. 5B-5D… the multiplane engine 112 could simulate that the perspective of the user is changing, for example, to simulate that the character image is swinging towards the user [0077], Simultaneously, the multiplane engine 112 could move the background image layer 530, upwards in the content page 500... the multiplane engine 112 could simulate that the user is climbing down a tree and into the forest depicted in the background image layer 530 [0078], the multiplane engine 112 could display a second character image 580 and a second background image layer 590, as shown in 

Regarding Claim 9, the rejection of Claim 1 is incorporated.
McNabb teaches:
wherein the picture comprises a picture background element, (See FIG. 3, background image layer 320 [0030], background image layer may include one or more background images [0040], See also FIG.s 4 and 5 with background layers)
a picture main scenario element, (See FIG. 3, a character image layer 310 [0030] character image layer 310 includes two characters [0031], see also FIG.s 4 and 5 with character image layers)


Regarding Claim 10, the rejection of Claim 9 is incorporated.
McNabb teaches:
wherein a display height of the picture main scenario element is greater than a display height of the picture background element. (See FIG. 3, display height of character image layer 310 is greater than display height of background content layer 320, see also FIG. 5, The character image layer 510 may include a size parameter, a position parameter, an opacity parameter, a z-order parameter, and/or a blur parameter. As described above, the size parameter specifies the height and/or width of the character image and the position parameter specifies that the character image should be displayed on the left side of the content page 500. [0069], The background image layer 530 may include size and position parameters that specify the height, width, and position of the background image layer 530 (e.g., that a width of the background image layer 530 is equal to the width of the content page 500) [0073])

Regarding Claim 11, McNabb teaches:
An electronic device, comprising: at least one processor; and at least one memory, the at least one memory storing executable instructions that upon execution cause the at least one processor to perform operations, the operations comprising: (See FIG.s 1 and 2, a non-transitory computer-readable medium and a computing device configured to implement the method set forth above [0007] computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks [0106])

The remaining limitations are substantially the same as the method performed in Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 12 the rejection of Claim 11 is incorporated.
Claim 12 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 17 the rejection of Claim 11 is incorporated.
Claim 17 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Regarding Claim 18 the rejection of Claim 11 is incorporated.
Claim 18 is substantially the same as Claim 8 and is therefore rejected under the same rationale as above.

Regarding Claim 19 the rejection of Claim 11 is incorporated.
Claim 19 is substantially the same as Claim 9 and is therefore rejected under the same rationale as above.

Regarding Claim 20 the rejection of Claim 19 is incorporated.
Claim 20 is substantially the same as Claim 10 and is therefore rejected under the same rationale as above.

Regarding Claim 21, McNabb teaches:
A non-transitory computer readable storage medium, storing executable instructions. that upon execution cause a processor to perform operations comprising: (a non-transitory computer-readable medium and a computing device configured to implement the method set forth above [0007] computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks [0106])

Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 23 the rejection of Claim 21 is incorporated.
Claim 23 is substantially the same as Claim 8 and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Yang et al. (US 20150062027 A1), hereinafter Yang.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
McNabb may not explicitly disclose:
the at least one movement parameter include a movement speed;
wherein the acquiring at least one movement parameter corresponding to each of the plurality of layers in response to the event further comprises:
acquiring the movement speed corresponding to each of the plurality of layers from layer configuration information in response to the event, wherein a layer with a higher priority corresponds to a smaller movement speed.

Yang teaches:
at least one movement parameter include a movement speed; wherein… acquiring at least one movement parameter corresponding to each of… [a] plurality of layers in response to… [an] event further comprises:


Given that McNabb teaches that each layer may be associated with one or more parameters that define various properties of the layer, such as size, position, opacity, 

One would have been motivated to make such a modification to control a display speed, control sliding speeds, and provide visual effects, thereby improving the user's convenience. (Yang [0179])

Regarding Claim 13 the rejection of Claim 11 is incorporated.
Claim 13 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Yang and Shukla et al. (US 20180025147 A1), hereinafter Shukla.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
McNabb may not explicitly disclose:
wherein the acquiring at least one movement parameter corresponding to each of the plurality of layers in response to the event further comprises:
acquiring a movement speed and a movement range corresponding to each of the plurality of layers from the layer configuration information in response to the event, wherein each of the plurality of layers correspond to a same movement speed, and a layer with a higher priority corresponds to a smaller movement range.

Shukla teaches:
wherein… acquiring at least one movement parameter corresponding to each of… [a] plurality of layers in response to… [an] event further comprises: acquiring a movement… [coordination] and (image frame layers X, Y, and Z will be individually repositioned on the screen in a coordinated response to the detected movement [0216], coordinated repositioning of image frame layers (e.g., layers) presented on a mobile device [0220], image frame layers of parallax image 1310B are individually repositioned in a coordinated manner to provide a holographic of parallax effect [0224] the first image frame layer, the second image frame layer, and the third image frame layer can be repositioned together in a coordinated manner. For example, the coordinated 
a movement range corresponding to each of the plurality of layers from the layer configuration information in response to the event, (Each layer in the set of layers can move independently according to the position protocols stored in position protocol data store 1115. [0211], a position protocol is a set of data representing instructions for moving an image frame layer of an image... a position protocol can include an input variable for moving an image frame layer [0212], the reposition parameter may be an offset value for each pixel coordinate of the image frame layer. The offset value, when added to each pixel coordinate of the image frame layer, may place the image frame layer in another location on the screen of the user device. In this example, the offset value may correspond to a position differential between a current position (e.g., before movement of the user device) and an end position (e.g., after movement of the user device or after a defined time of movement). It will be appreciated that the reposition parameter may include a set of parameters. For example, each parameter in the set of parameters may correspond to a pixel coordinate of a pixel of the image frame layer. In this example, all or some of the pixel coordinates of the image frame layer may have a corresponding reposition parameter. [0236])
wherein each of the plurality of layers correspond to a same movement… [coordination], and (image frame layers X, Y, and Z will be individually repositioned on the screen in a coordinated response to the detected movement [0216], coordinated repositioning of image frame layers (e.g., layers) presented on a mobile device [0220], image frame layers of parallax image 1310B are individually repositioned in a 
a layer with a higher priority corresponds to a smaller movement range. (some image frame layers may represent background image frames of an image. These image frame layers may be repositioned more in response to a movement of the user device, as compared to image frame layers that represent the foreground image frames of the image. In this example, the image frame layers representing the foreground image frames of the image may be repositioned less (or not repositioned at all) in response to the same movement as the image frame layers representing the background image frames. This coordinated movement of various image frames in response to movement of the user device can provide a parallax effect of a background or an image displayed together with an access code of an access right. [0235] the foreground image layer of parallax image 1310B may be repositioned by a first offset distance (e.g., a reposition parameter). In this case, the first offset distance may be minimal or no distance because this image layer represents the foreground of parallax image 1310B. The middle image layer may be repositioned by a second offset distance. The background image layer may be repositioned by a third offset distance. The second offset distance and the third offset distance may be coordinated, such that the second offset distance is smaller than the third offset distance. Doing so creates a parallax effect of parallax image 1310B. [0224])
speed and wherein each of the plurality of layers correspond to a same movement speed, (emphasis added).

Yang teaches:
wherein… acquiring at least one movement parameter corresponding to each of… [a] plurality of layers in response to… [an] event further comprises: acquiring a movement speed and (The controller 110 may equally adjust the sliding speed of each layer being displayed to be the same as each other, in proportion to the speed of the detected gesture [0073] the controller 110 may adjust the sliding speed of each layer being displayed to be the same as each other, in proportion to the speed of the detected gesture [0084])
… wherein each of the plurality of layers correspond to a same movement speed, (The controller 110 may equally adjust the sliding speed of each layer being displayed to be the same as each other, in proportion to the speed of the detected gesture [0073] the controller 110 may adjust the sliding speed of each layer being displayed to be the same as each other, in proportion to the speed of the detected gesture [0084])

Given that McNabb teaches that the template may indicate how one or more parameters associated with one or more layers should be modified in response to one or more types of application event (McNabb [0076]), modifying each layer separately (e.g., by shifting, scaling, blurring, etc. the image layers by different amounts), (McNabb 

One would have been motivated to make such a modification to control a display speed, control sliding speeds, and provide visual effects, thereby improving the user's convenience, (Yang [0179]) and provide the effect of a holographic image without the processing demand required by real holographic images (Shukla [0227]).

Regarding Claim 15 the rejection of Claim 11 is incorporated.
Claim 15 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb, Yang and Shukla as applied to claims 5 and 15 above, and further in view of Jovanovic (US 20150332509 A1), hereinafter Jovanovic.

Regarding Claim 6 the rejection of Claim 5 is incorporated.
McNabb may not explicitly disclose:
wherein the generating the plurality of picture elements on the plurality of layers, respectively, based on the determined display position of each of the plurality of picture elements further comprises:
determining whether the determined display position of each of the plurality of picture elements conforms to a movement range of the corresponding layer;
when the determined display position conforms to the movement range of the corresponding lay, generating each of the plurality of picture elements on the corresponding layer based on the determined display position; and
when the determined display position does not conform to the movement range of the corresponding layer, correcting the determined display position based on boundary position information of the movement range of the corresponding layer, and
generating each of the plurality of picture elements on the corresponding layer based on the corrected display position.

Shukla suggests:

determining whether the determined display position of each of the plurality of picture elements conforms to a movement range of the corresponding layer; when the determined display position conforms to the movement range of the corresponding lay, generating each of the plurality of picture elements on the corresponding layer based on the determined display position; and (each image frame layer of parallax image 1310 can be repositioned in response to the detected motion [0223], the foreground image layer of parallax image 1310B may be repositioned by a first offset distance ( e.g., a reposition parameter). In this case, the first offset distance may be minimal or no distance because this image layer represents the foreground of parallax image 1310B. The middle image layer may be repositioned by a second offset distance. The background image layer may be repositioned by a third offset distance. The second offset distance and the third offset distance may be coordinated, such that the second offset distance is smaller than the third offset distance. Doing so creates a parallax effect of parallax image 1310B. [0224] the image frame layers of parallax image 1310C are individually repositioned in a coordinated manner to provide a holographic of parallax effect. For example, the foreground image layer of parallax image 1310C may be repositioned by a first offset distance (e.g., a reposition parameter). In this case, the first offset distance may be minimal or no distance because this image layer represents the foreground of parallax image 1310C. The middle image layer may be repositioned by a second offset distance. The background image layer may be repositioned by a 

Jovanovic teaches:
wherein… generating… [a] plurality of picture elements on… [a] plurality of layers, respectively, based on… [a] determined display position of each of the plurality of picture elements further comprises: (See FIG. 1B, 3D object 3D object may be realistically positioned within the resulting image 264 based on the perspective and scale overlay information. Further, the 3D object may be positioned within resulting image 264 such that the 3D object may be perceived in three dimensions within the 2D environment [0045], receive a request to move the 3D objects in the 2D environment. The request to move or reposition the 3D objects may include data on the selection of a direction by the user. As examples, the 3D objects may be moved in a vertical and/or horizontal direction [0083])
determining whether the determined display position of each of the plurality of picture elements conforms to a movement range of the corresponding layer; (See FIG. 8, 830 object crosses threshold plane boundary?)

when the determined display position does not conform to the movement range of the corresponding layer, correcting the determined display position based on boundary position information of the movement range of the corresponding layer, and generating each of the plurality of picture elements on the corresponding layer based on the corrected display position. (3D object superimposed on the 2D environment… crosses the boundaries of that plane, [0085], the object may continue to remain in a position relative to the current plane [0087])

Given that McNabb teaches that the template may indicate how one or more parameters associated with one or more layers should be modified in response to one or more types of application event (McNabb [0076]), modifying each layer separately (e.g., by shifting, scaling, blurring, etc. the image layers by different amounts), (McNabb [0078]), each layer may be associated with one or more parameters that define various properties of the layer, such as size, position, opacity, etc.(McNabb [0049]), an 



Regarding Claim 16 the rejection of Claim 11 is incorporated.
Claim 16 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Butcher et al. (US 20100107068 A1) - User interface with parallax animation
Walton et al. (US 20130127826 A1) - Parallax image authoring and viewing in digital media
Dawson et al. (US 20190080493 A1) - Artificially tiltable image display
Li et al. (US 20190102366 A1) - Dynamic rendering style of a resource items of a target object, with each resource item being place on one layer among multiple layers

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179